Citation Nr: 0627556	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-22 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Paul, Minnesota


THE ISSUE

Entitlement to a scheduler rating in excess of 10 percent 
for service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran, who is the appellant, served on active duty 
from May 1961 to March 1964.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  


FINDINGS OF FACT

The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus, whether it is perceived in 
one ear or each ear. 


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ Part 4, to include 4.87, 
Diagnostic Code 6260 (2002, 2005); Smith v. Nicholson, 19 
Vet. App. 63 (2005) rev'd, No. 05 -7168 (Fed. Cir. 
June 19, 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
and implemented in part at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a 
claim.

The U. S. Court of Appeals for Veterans Claims has held 
that the statutory and regulatory provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim 
if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the 
regulations pertaining to the assignment of a scheduler 
disability rating for tinnitus.  

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the 
claim, any deficiency as to VCAA compliance is rendered 
moot.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  

In August 2002 the RO granted service connection for 
bilateral hearing loss and tinnitus.  Zero and 10 percent 
ratings were assigned respectively.  The current claim for 
an increased scheduler rating for tinnitus was received at 
the RO in March 2003.  The rating action appealed in April 
2003 confirmed and continued the initial 10 percent 
disability rating for tinnitus.  The veteran argued that 
the RO erred in its interpretation of DC 6260 and that he 
was entitled to a separate 10 percent rating for tinnitus 
in each ear, rather than the single 10 percent rating 
assigned.

Disability evaluations are determined by application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent rating is assigned 
for tinnitus, whether tinnitus is perceived as being in 
one ear or each ear or in the head.  38 C.F.R. § 4.87, DC 
6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the 
U.S. Court of Appeals for Veterans Claims (CAVC) held that 
the pre-1999 and pre-June 13, 2003, versions of DC 6260 
required the assignment of a separate, 10 percent rating 
for tinnitus in each ear.  VA appealed this decision to 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and 
unnecessary expenditure of resources based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay essentially included all claims in 
which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a rating higher than 10 
percent was sought.  

In Smith v. Nicholson, No. 05-7168, (Fed. Cir. June 19, 
2006), the Federal Circuit reversed the CAVC decision in 
Smith, and affirmed VA's long-standing interpretation of 
pre-June 13, 2003, DC 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  The Federal Circuit explained 
that an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or 
inconsistent with the regulations.  The Federal Circuit 
then found that there was a lack of evidence in the record 
suggesting that VA's interpretation of 38 C.F.R. § 4.25(b) 
and DC 6260 was plainly erroneous or inconsistent with the 
regulations, and concluded that the CAVC erred in not 
deferring to VA's interpretation.

As a consequence of the Federal Circuit's decision, the 
Secretary of VA rescinded the stay that had been imposed 
on all claims affected by Smith to include this claim, and 
directed the Board to resume adjudication of the 
previously stayed claims consistent with VA's longstanding 
interpretation that a single 10 percent disability rating 
is the maximum rating available under DC 6260, regardless 
of whether the tinnitus is perceived in one ear or each 
ear.  

In light of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes 
a schedular rating higher than 10 percent for tinnitus.  
Therefore, the veteran's claim for a separate 10 percent 
rating for each ear for his service-connected tinnitus 
must be denied under both the old and current versions of 
DC 6260.  

As the service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus by 
regulation and DC 6260, which has been upheld by the U.S. 
Court of Appeals for the Federal Circuit, there is no 
legal basis upon which to award a separate, 10 percent 
rating for tinnitus, whether or not tinnitus is perceived 
in each ear.  As the disposition of this claim is based on 
interpretation of the law, and not the facts of the case, 
the claim must be denied based on a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

A scheduler rating in excess of 10 percent for tinnitus is 
denied.  



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


